DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 11/7/2022 have been entered. Any objection\rejections from the previous office action filed 8/15/2022 not addressed below has been withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (WO 2008/044038), as applied to claims 1-2 above, in view of Cohen (WO 2014/145654), for the reasons set forth in the previous office action filed 8/15/2022.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/145654) in view of Dennis et al. (US 2004/0253247), for the reasons set forth in the previous office action filed 8/15/2022.
Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
Applicants assert that based on a reference they provide Vance et al, one of ordinary skill at the time of the filing date of the instant application would not envisage substituting TMD-phe at position 10 having significant crosslinking efficiency.
The relevance of this assertion is unclear. First applicants state at the time of the claimed invention it was uncertain that position 10 would lead to significant crosslinking yet they cite art that is filed after their own filing date. How would one of ordinary skill know there may be difficulties in crosslinking at position 10 before the cited art was available? Regardless simply because there may have been some known issues in crosslinking at various positions in a peptide sequence would not necessarily dissuade one of ordinary skill from the solution claimed. This is because obviousness does not require absolute predictability that the attempt will always by successful. Obviousness does not require absolute predictability of success. In re 0 'Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). Additionally, it is noted that Gilbert is combined with Cohen for its teaching of BPA which replaces TMD-phe. Note applicant’s data only compares TMD-phe.
Applicants next pick on Gilbert for teaching the photo-activatable crosslinker TMD-Phe while they use BPA. Applicants then assert Cohen is silent on substituting BPA in Fc-binding peptides at position 10. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Clearly Gilbert is silent on use of BPA which is covered by the secondary reference. The secondary reference Cohen was only used for its teaching of BPA as a photoreactive crosslinking agent used in proteins that bind Fc region. Since both references are related in their teachings of proteins binding to Fc region of IGG and Gilbert already teaches phenylalanine derivatives as photoreactive crosslinking agents one of ordinary skill would have a high expectation of success in substituting BPA for the photoreactive crosslinker with predictable results.
With regard to Cohen in view of Dennis applicants assert they show an unexpected result in Fc binding peptide bound at position 10 with BPA had the highest conjugation efficiency compared to other positions.
The allegation of unexpected results is unpersuasive because applicants have failed to explain the significance of the data. How much more efficient is bonding at the 10 position to other positions, why is the result considered unexpected? No data or explanation of significance is provided. Thus this allegation of unexpected results appears to constitute mere argument by applicants counsel. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented and experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant' s heat shrinkable articles with those of the closest prior art, we conclude that appellant' s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See  MPEP  § 2145 generally for case law pertinent to the consideration of applicant' s rebuttal arguments.
Additionally, the relevance of conjugation efficiency for the pending claims is unclear. Conjugation efficiency is not claimed thus there appears to be no nexus between the data and the claimed invention. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term “nexus” designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988). See MPEP 716.01b, Rev. 9 (August 2012). 
Conclusion
No claims are allowed at this time.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618